* Reporter's note: For former opinion in this case on demurrer to answer, see 126 Ohio St. 459.
This cause came on to be heard upon the pleadings and the evidence, and was argued by counsel and submitted to the court; on consideration whereof the court finds the issues in favor of the relator and that a peremptory writ of mandamus should be allowed, as prayed for in the petition.
It is, therefore, ordered and adjudged that a peremptory writ of mandamus issue, commanding the defendants, the village of Brooklyn, Cuyahoga county, Ohio, the Mayor, Clerk, the Council of said village and members thereof, and their respective successors in office, to apply any and all moneys on hand in the treasury of said village as are applicable thereto and not otherwise certified and appropriated, to the payment, first, of the accrued interest due and payable on its outstanding bonds, and then to the payment of its past due and matured bonds; further, to adopt a budget for the fiscal year 1936 or to so amend any budget now adopted for said fiscal year so as to show the full amount required to pay the interest and principal *Page 224 
charges on its bonded indebtedness now due and unpaid, or to become due in the fiscal year 1936, and to certify the same to the defendant, the County Auditor; further, commanding the County Auditor to lay said budget or amendment thereof before the Budget Commission of Cuyahoga county; commanding the defendant, the Budget Commission of Cuyahoga county and the members thereof, to ascertain that all levies for debt charges not provided for by levies outside of the limitation of Section2, Article XII of the Constitution of Ohio, are authorized according to law and, if so, to approve them without modification; further, commanding said defendant, the Budget Commission and members thereof, if necessary, to revise and readjust its estimate of balances and receipts from all sources for each fund of said defendant, village of Brooklyn, so as to make due provision for the debt charges upon its outstanding bonded indebtedness within the limitation imposed by Section 2, Article XII of the Constitution of Ohio, and whenever total levies for debt service of defendant village inside of limitations exceed said ten mill limitation, make due provision outside said ten mill limitation and within the fifteen mill limitation for debt charges for such bonds as have heretofore been issued within constitutional or statutory fifteen mill limitations; and thereupon to certify to the Council of said village of Brooklyn its estimate of balances and receipts, together with the estimated revenues to be derived from taxation in the fiscal years 1935 and 1936, so that all appropriations and expenditures to be made by said defendant, village of Brooklyn, for the balance of the current year and in the fiscal year 1936 shall make due provision for the payment of the interest and principal on its outstanding bonds to the exclusion of current operating expenses, if necessary; further, commanding the defendants, the County Auditor and the County Treasurer of Cuyahoga county, to collect such taxes, up to *Page 225 
the said village's full proportion of the said fifteen (15) mill limitation as from time to time and year to year will be necessary for such purposes, and apply the proceeds thereof solely to the interest and principal accruing on the outstanding bonds of said defendant, village of Brooklyn, in the current year and in the ensuing fiscal years according to law; and further commanding each and all of the defendants herein to do and perform, or cause to be done and performed, all of such acts and all other acts as may be required of them by law to provide funds with which to pay the interest and the principal charges on the outstanding bonds of said defendant, village of Brooklyn, as the same mature in the ensuing fiscal year and all succeeding years until the interest and principal on said outstanding bonds have been fully paid.
Writ allowed.
WEYGANDT, C.J., STEPHENSON, JONES, MATTHIAS and ZIMMERMAN, JJ., concur.
WILLIAMS and DAY, JJ., not participating.